DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 4-5 and 14 are objected to because of the following informalities:
Claims 4-5, which depend on claim 2, recite the limitation “the weightings are determined based on the style parameter”. There is insufficient antecedent basis for this limitation in the claims.
Claim 14, which depend on claim 2, recite the limitation “the weightings …”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-6, 8, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MCNALLY (EP 1956586 A2, see IDS received 06/17/2020).
	Regarding claim 1, MCNALLY discloses a music composition system (Fig. 1) for composing music segments (para. 0009-0010), the music composition system comprising: a computer interface (204 in Fig. 1) comprising at least one external input for receiving from an external device a request for a musical composition (para. 0007, 0056; between user interface 204 and sequence composer 206 a request is implicitly present); a controller configured to determine based on a request received at the external input a plurality of musical parts for the musical composition (para. 0008); and a composition engine (206 in Fig. 1) configured to generate, for each of the determined musical parts, at least one musical segment in digital musical notation format (para. 0039, 0048-0049, 0054), the musical segments (para. 0027, line 56) configured to cooperate musically (para. 0060) when performed simultaneously (inherent function of the mixer 203 in Fig. 1); wherein the computer interface comprises at least one external output configured to output a response to the request (para. 0008, lines 32-34), the request comprising or indicating each of the musical segments in digital musical notation format for rendering into audio data at the external device (para. 0008, 0054).  
	Regarding claim 2, MCNALLY discloses: wherein the controller is configured to determine from the request a style parameter identifying a style attribute for the composition and the composition engine is configured to generate the musical segments based on the style parameter (para. 0053).  
	Regarding claim 3, MCNALLY discloses: wherein the composition engine has a plurality of composition modules (e.g., musically thematic templates), wherein the composition engine is configured to select (e.g., style indicator) one or more of the composition modules based on the request (para. 0035-0036).  
	Regarding claims 4-5, MCNALLY discloses: wherein the one or more of the composition modules are based on the style parameter (para. 0035-0036), wherein each of the composition modules is associated with a respective style indicator, and the one or more composition modules are selected by matching the style parameter to their style indicator(para. 0035-0036).
	Regarding claim 6, MCNALLY discloses: wherein each of the composition modules is in the form of a probabilistic sequence model (para. 0035, 0047, 0059, 0065; note: with a broad interpretation to the term “a probabilistic sequence model”, the template, which is defined in a manner that preserves thematic musical integrity and comprised of a unique template type identifier, a text string representing a preferred ordering of the audio parts and one or more audio selections, etc., reads on “a probabilistic sequence model”).  
Regarding claim 8, MCNALLY discloses: wherein the composition engine has a first composition module configured to generate at least a first music segment for a first (e.g., the “intro” parts) of the musical parts, and a second composition module configured to generate at least a second music segment for a second (e.g., the “outro” parts) of the musical parts based on data of the first music segment (para. 0010, 0035).  
Regarding claim 15, MCNALLY discloses: wherein the composition engine is configured to store each of the music segments in a database is association with a segment identifier (para. 0035, lines 50-51; para. 0047: by inherency, there must be a segment identifier through which the corresponding segment can be referred back).  
Regarding claims 16-17, MCNALLY discloses: wherein the computer interface is configured to assign a job identifier to the request which is associated with each of the segment identifiers (para. 0009); wherein the response to the request comprises the job identifier and thereby indicates the music segments (para. 0009).  
Regarding claim 18, MCNALLY discloses the claimed invention (see discussion for claim 1 above).
Regarding claim 19, MCNALLY discloses the claimed invention (para. 0011).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MCNALLY in view of Cameron et al. (US 20180032611 A1).
Regarding claim 7, MCNALLY does not mention explicitly: wherein the probabilistic sequence model is a trained neural network.  
	Cameron teaches a music composition system (para. 0002; Fig. 1), comprising: a plurality of composition modules (e.g., music-selection filters, see para. 0097-0104, 0204-0211), wherein one subset of the composition modules are in the form of trained machine-learning models (machine-learning music-selection filters, see para. 0330).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cameron’s teaching of trained machine-learning model into the system of MCNALLY to implement the probabilistic sequence model, in order to provide a better mechanism through which a filtered list or database of available music tracks (i.e., musically thematic templates) can be selected to dynamically match the user’s request (Cameron, para. 0322-0325, 0327-0330).
Cameron is silent on: said machine-learning model is a neural network.
Examiner takes official notice that the use of neural networks in music composition is well known in the art. It would have been obvious to one ordinary skill in the art to apply a neural network to the machine-learning model in the combination of MCNALLY and Cameron. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
7.	Claims 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MCNALLY in view of Loudermilk (US 20030128825 A1).
	Regarding claims 9-10, MCNALLY does not mention explicitly: wherein the first music segment embodies a chord sequence and the second music segment embodies a melody or harmony composed to fit the chord sequence; wherein the first music segment embodies a melody and the second music segment embodies a harmonization of the melody.  
	Loudermilk teaches systems and methods for creating musical compositions employing a top-down and interactive auto-composition process (Abstract), comprising: a plurality of music generation engines (para. 0313-0314) for generating a plurality of music segments based on various user inputs (para. 0055, 0314-0316); wherein said plurality of music segments includes a first music segment and a second music segment, wherein the first music segment embodies a chord sequence (para. 0067, 0153) or a melody (para. 0171) and the second music segment embodies a harmony composed to fit the chord sequence (0168, 0171).
In view of Loudermilk, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MCNALLY to arrive the claimed invention recited in instant claims 9-10 by composing in parallel several segments such as melody and harmony. Doing so would provide systems and methods for creating, modifying, interacting with and/or playing music that may be adapted to a variety of applications (Loudermilk, para. 0016).
Regarding claim 11, MCNALLY does not mention explicitly: wherein the composition engine has an input configured to receive a percussion part and at least one of the segments is composed based on the percussion part.  
Loudermilk teaches a composition engine (para. 0313), wherein the composition engine has an input configured to receive a percussion part and at least one of the segments is composed based on the percussion part (para. 0218).
  In view of Loudermilk, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MCNALLY to arrive the claimed invention recited in instant claim 11 by composing at least one segment based on input receive from a percussion part. Doing so would provide systems and methods for creating, modifying, interacting with and/or playing music that may be adapted to a variety of applications (Loudermilk, para. 0016).
Regarding claims 12-14 and 20, MCNALLY does not mention explicitly: wherein the controller is 4Preliminary Amendment Attorney Docket No.: 112704.000138configured to select from a set of available composition parameters composition parameters for the composition of the segments using a probabilistic selection process; wherein the controller is configured to determine a set of weightings based on the request and the composition settings are selected probabilistically according to the determined weightings; wherein the weightings are determined based on the style parameter.  
	Loudermilk teaches a controller 4Preliminary AmendmentAttorney Docket No.: 112704.000138configured to select from a set of available composition parameters composition parameters for the composition of music segments using a probabilistic selection process (para. 0063, 0138-0139); wherein the controller is configured to determine a set of weightings based on the request (para. 0211) and the composition settings are selected probabilistically according to the determined weightings (para. 0211, 0213-0214); wherein the weightings are determined based on the style parameter (para. 0210-0211).
	In view of Loudermilk, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MCNALLY to arrive the claimed invention recited in instant claim 12 by selecting composition parameters for the composition of music segments using a probabilistic selection process. Doing so would provide systems and methods for creating, modifying, interacting with and/or playing music that may be adapted, for example, to capture various statistical properties of musical style (Loudermilk, para. 0063).



Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837